     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1749 Page 1 of 45




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 MELANIE K. PIERSON
   SABRINA L. FEVE
 3 RANDY S. GROSSMAN
   Assistant United States Attorney
 4 California Bar Nos. 112520/226590/177890
   880 Front Street, Room 6293
 5 San Diego, CA 92101-8893
   Tel: (619) 546-6786
 6 Sabrina.Feve@usdoj.gov
   Attorneys for the United States
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 Case No. 18cr04683-GPC

12                Plaintiff,     GOVERNMENT RESPONSE IN
                                 OPPOSITION TO DEFENDANTS’
13         v.                    MOTION TO DISMISS THE WIRE
      JACOB BYCHAK (1),          FRAUD COUNTS FOR FIFTH
14                               AMENDMENT DUE PROCESS &
      MARK MANOOGIAN (2),
15    MOHAMMED ABDUL QAYYUM (3), SIXTH AMENDMENT NOTICE
      PETR PACAS (4),            VIOLATIONS
16
                  Defendants.
17                                              Honorable Gonzalo P. Curiel

18                                              Date: June 26, 2020
19                                              Time: 2:30 p.m.

20
21
22 I.     INTRODUCTION
23        The Supreme Court has ruled that “property,” for purposes of the wire and mail
24 fraud statutes, is “something of value” or a “valuable entitlement.” Pasquantino v.
25 United States, 544 U.S. 349, 355, 357 (2005). The government therefore bears the
26 burden of proving at trial that, under the wire fraud statute’s first essential element,
27 Defendants’ scheme to obtain property by means of false or fraudulent representations
28 involved obtaining something of value or a valuable entitlement. Ninth Cir. Model Jury
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1750 Page 2 of 45




 1 Instr. § 8.124. To decide whether the government has met this burden via a motion to
 2 dismiss would impermissibly invade the province of the jury. Rather, the proper
 3 challenge to the sufficiency of the government’s evidence is via a Rule 29 motion.
 4           Defendants, however, argue that the Court can either hold a hearing on whether
 5 IP addresses are property for purposes of the wire fraud statute via Rule 104 of the Rules
 6 of Evidence (“Rule 104”), or decide the issue as a question of law before trial under the
 7 doctrines of void-for-vagueness and fair notice. Rule 104, however, only permits the
 8 Court to hold hearings on “preliminary questions” about the admissibility of evidence.
 9 It does not permit the Court to determine an ultimate issue, like whether IP addresses
10 are something of value and therefore property under 18 U.S.C. § 1343.
11           Defendants’ void-for-vagueness and fair notice argument is similarly
12 unsupported. When, as here, Defendants are not raising a First Amendment challenge
13 and the statute in question does not incorporate by reference any other law or
14 constitutional provision, the void-for-vagueness and fair notice challenges are one and
15 the same. United States v. Lanier, 520 U.S. 259, 267 (1997). The Supreme Court and
16 Ninth Circuit have recognized only two ways to argue void-for-vagueness: as a facial
17 or as an as-applied challenge. United States v. Williams, 553 U.S. 285, 304 (2008);
18 United States v. Purdy, 264 F.3d 809, 811 (9th Cir. 2001). Defendants do not raise a
19 facial attack, perhaps because the Supreme Court has repeatedly held that property, for
20 purposes of the mail and wire fraud statutes, is given its “ordinary or natural meaning”
21 and includes “every species of valuable right and interest.” Pasquantino, 544 U.S. at
22 255-56 (citations omitted). Nor do they raise an as-applied challenge, as they recognize
23 it would be premature. ECF No. 169-1 at 7. Defendants opt instead for a third type of
24 challenge, citing “vagueness as-applied to the face of the indictment” to argue the
25 indictment must allege not only the elements of the charge, but also evidence of why IP
26 addresses are property. The Court, however, has already rejected this argument, finding
27 that “the Government need not allege in the indictment its case theory or the evidence
28                                                        -2-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1751 Page 3 of 45




 1 underlying the charges” to satisfy “the ‘fair notice’ requirement.” ECF No. 160 at 15
 2 (quoting United States v. Holmes, 2020 WL 666563, at *6 (N.D. Cal. Feb. 11, 2020)).
 3           Defendants’ motion proffers a series of factual assertions that they claim are
 4 undisputed and indisputable. As will be discussed below, the government disagrees with
 5 most of the material statements that Defendants rely on, particularly their contention
 6 that ARIN does not recognize the possessory interests of IP address registrants. The
 7 larger problem with Defendants’ factual assertions, however, is that they do not resolve
 8 the question of whether IP addresses are a “valuable entitlement” for purposes of wire
 9 fraud and omit or ignore relevant facts. At trial, the government will introduce evidence
10 showing that Defendants repeatedly stated they “own[ed]” the blocks of IP addresses at
11 issue in this case. The evidence will also show that Defendants paid hundreds of
12 thousands of dollars to obtain these IP addresses, used the IP addresses to make millions
13 of dollars sending commercial email, and kept using the IP addresses even after they
14 were publicly flagged as “hijacked” because of how valuable they were.
15           A hearing on these facts in advance of trial would usurp the jury’s fact-finding
16 role. It would also be a waste of resources. To provide context for both the CAN-SPAM
17 and wire fraud counts, the government will have to educate the jury about IP addresses,
18 including by showing how IP addresses work, how IP addresses are distributed, and
19 how ARIN records and publishes information for IP address registrants. Any pretrial
20 hearing or evidentiary ruling on Defendants’ motion would therefore be both redundant
21 and unwarranted. To avoid a hearing, Defendants ask the Court to take judicial notice
22 of portions of documents that echo their position that IP addresses cannot be property.
23 Their excerpts are impermissibly offered for the truth of the matter asserted, however,
24 and not properly before the Court. For these reasons and those described in more detail
25 below, Defendants’ motion to dismiss the wire fraud counts, their request for an
26 evidentiary hearing, and their requests for judicial notice should be denied.
27
28                                                        -3-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1752 Page 4 of 45




 1 II.       RELEVANT PROCEDURAL BACKGROUND1
 2           On October 31, 2018, a federal grand jury in the Southern District of California
 3 returned a ten-count indictment charging defendants Jacob Bychak, Mark Manoogian,
 4 Mohammed Abdul Qayyum, and Petr Pacas (collectively, “Defendants”) with
 5 Conspiracy, in violation of Title 18, United States Code, Section 371; four counts of
 6 Wire Fraud, in violation of Title 18, United States Code, Section 1343; five counts of
 7 Electronic Mail Fraud, in violation of Title 18, United States Code, Section 1037(a)(5)
 8 (the “CAN-SPAM” counts), and Criminal Forfeiture.
 9           The indictment’s ten charges all relate to Defendants’ hijacking of legacy Internet
10 Protocol (IP) addresses and the use of the purloined IP addresses to send spam.
11 Defendants have filed numerous pretrial motions in this case. Two prior motions
12 provide context for the motion now before the Court: the motion to dismiss the CAN-
13 SPAM counts and the motion to dismiss the wire fraud counts for failure to state a claim.
14           A. Defendants’ Motion to Dismiss the CAN-SPAM Counts
15           In March 2019, Defendants filed a motion to dismiss the CAN-SPAM counts
16 (Counts 6-10) as void for vagueness both facially and as-applied and for failing to state
17 a claim, which the United States opposed. ECF Nos. 69, 154. Several months later, the
18 parties filed competing expert declarations, with the United States submitting the
19 declaration of John Curran, the CEO of ARIN, and Defendants submitting the
20 declaration of Marc Lindsey, an IPv4 market advisor and attorney. ECF Nos. 107-1,
21 116. Prior to the hearing on their motion, Defendants indicated that they were not
22 requesting an evidentiary hearing. In response, on August 27, 2019, the United States
23 submitted briefing advising the Court that it agreed not to request a hearing based upon
24 a discrete set of undisputed “relevant and material facts.” ECF No. 122 at 2. In
25
     1
26  The Court is familiar with, and the United States adopts by reference, the Statement
   of Facts submitted in support of its opposition to Defendant’s Rule 12 Motion to
27 Dismiss Wire Fraud Counts. ECF No. 150 at 3-4.
28                                                        -4-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1753 Page 5 of 45




 1 particular, the United States listed the following material facts that both Curran and
 2 Lindsey agreed upon: (1) ARIN’s predecessors were responsible for assigning IP
 3 addresses and keeping track of them; (2) these prior authorities maintained a listing of
 4 IP address allocation to “ensure that no single address was allocated, or used by, more
 5 than one network” and to provide public listing of the registrants’ contact information;
 6 (3) ARIN currently maintains this listing, or registry, and the registry includes
 7 information for legacy (i.e. pre-ARIN) IP address holders; and 4) the registry is publicly
 8 available. Id. at 2-3. After identifying the undisputed facts its opposition relied on, the
 9 United States noted a disagreement between Curran and Lindsey regarding “property
10 rights in [pre-ARIN] IP addresses under contract law” and advised the Court and
11 Defendants that this disagreement was “immaterial to the Court’s determination of
12 whether the term ‘registrant’ is unconstitutionally vague. This Court need not embroil
13 itself in determining property rights in IP addresses under contract law.” Id. at 3-4.
14           The Court heard argument on the CAN-SPAM motion on October 24, 2019. ECF
15 No. 135. On February 28, 2020, the Court denied Defendants’ facial void-for-vagueness
16 challenge and Rule 12 motion to the CAN-SPAM counts, finding that the “words used
17 in the statute are given their ordinary meaning” and “the language of [1037](b)(5) is not
18 ambiguous.” ECF No. 154 at 18. The Court denied without prejudice Defendants’ as-
19 applied challenge, finding it “premature” because, at the “pre-trial phase,” the “Court
20 lacks the factual predicate necessary,” such as “factual issues including how pre-1997
21 addresses function . . . and the terms of ARIN’s service agreements, that may bear upon
22 the Court’s decision.” Id. at 15.
23       The Court’s Order did not refer to either the Curran or the Lindsey declarations.
24 At a February 2020 hearing on Defendants’ motion to dismiss the wire fraud counts,
25 government counsel asked, “if the court is actually making factual findings, if it’s
26 referring to the declaration of John Curran which is outside the scope of the indictment,”
27 to which the Court replied, “I’m not.” Ex. A, Feb. 20, 2020 Hrg. Tr., at 7. During an
28                                                        -5-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1754 Page 6 of 45




 1 April 8, 2020 telephone conference, the Court again confirmed that it had not relied
 2 upon either declaration: “[T]he Court saw that what we had was this dispute between
 3 the experts as to what was and what wasn’t. And, at the end of the day, I relied
 4 essentially on dictionary definitions, which are wholly appropriate where there’s a void-
 5 for-vagueness argument.” Ex. B, Apr. 8, 2020 Hrg. Tr., at 14-15.
 6           B. Defendants’ Motion to Dismiss the Wire Fraud Counts
 7           On January 23, 2020, Defendants filed a motion to dismiss the wire fraud charges
 8 (Counts 2-5) for failure to state an offense based on their argument that IP addresses are
 9 not property for purposes of the wire fraud statute. ECF Nos. 149, 160. The Court denied
10 the motion in a written opinion issued on April 8, 2020, finding the government had
11 adequately alleged § 1343’s statutory element that defendants sought to obtain money
12 or property and noting that it lacked a factual record to determine whether IP addresses
13 “are ‘property’ for purposes of the wire fraud statute.” ECF No. 160 at 2.
14           At a telephonic status hearing on April 8, 2020, after learning that the Court had
15 denied the motion to dismiss the wire fraud counts, Defendants asked again to have the
16 wire fraud charges dismissed. In particular, they requested the Court rule, as a matter of
17 law, that IP addresses were not property within the meaning of the wire fraud statute
18 based on undisputed facts. The Court noted that considering evidence outside the
19 indictment for a facial void-for-vagueness challenge to the CAN-SPAM Act counts was
20 very different from considering the extrinsic facts urged by the defense in their motion
21 to dismiss the wire fraud counts. The Court also observed that, “I allowed any number
22 of things to be filed—and keeping in mind that I didn’t rely upon 98 percent of them—
23 to me, doesn’t change the conclusion.” Ex. B at 15.
24           At the April 8, 2020 status hearing, the Court requested briefing from the parties
25 regarding its legal authority to consider facts outside the record on a motion to dismiss
26 the wire fraud counts. Id. at 6-7, 11-13. In particular, the Court asked, “how will we
27 confront this question” of whether “IP blocks are or are not property,” and would
28                                                        -6-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1755 Page 7 of 45




 1 determination of this question “invade[] the province of the jury.” Id. at 6, 9. The Court
 2 set a date for a hearing on these issues for June 26, 2020. Defendants, seeking a hearing
 3 under Rule 104 and setting forth their argument that the wire fraud counts should be
 4 dismissed for void-for-vagueness, filed their brief on May 18, 2020. ECF No. 169. This
 5 brief addresses the Court’s questions and Defendants’ arguments.
 6 III.      LEGAL BACKGROUND: THE SUPREME COURT’S DEFINTION OF
 7           “PROPERTY” IN THE MAIL AND WIRE FRAUD STATUTES
 8           At the February 20, 2020 hearing on Defendants’ motion to dismiss the wire fraud
 9 counts, the Court pointedly noted that “everyone was focused on the substance of” what
10 an “IP address” was. Ex. A at 19. The Court, however, repeatedly observed that the
11 relevant question was whether IP addresses “qualify or constitute property for purposes
12 of” the mail and wire fraud statutes. Id. at 11; ECF No. 160 at 1, 2, 16. The Court’s
13 emphasis on this point signaled that, in arguing over whether IP addresses were more
14 like the copyrights in Dowling v. United States, 473 U.S. 207 (1985), or the domain
15 names in Kremen v. Cohen, 337 F.3d 1024, 1029 (9th Cir. 2003), the parties had failed
16 to identify the threshold legal issue: what is “property” for purposes of §§ 1343 and
        2
17 1341. The government apologizes for this oversight; this section seeks to rectify its
18 earlier failure to identify and address this threshold issue.
19           As the Court appears to have anticipated, the Supreme Court has squarely
20 addressed and answered this question. Property for purposes of the wire and mail fraud
21 statutes is “something of value” or a “valuable entitlement.” Pasquantino, 544 U.S. at
22 355, 357. At issue in Pasquantino was whether Canada’s right to uncollected excise
23 taxes on liquor constituted property under § 1343. Id. at 355. Pasquantino held that this
24 right was “an entitlement” to collect money, which was “something of value” and
25
     2
26   Because the “mail and wire fraud statutes share the same language in relevant part,”
   the Supreme Court “applies the same analysis to both sets of offenses.” Carpenter v.
27 United States, 484 U.S. 19, 25 (1987).
28                                                        -7-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1756 Page 8 of 45




 1 therefore property. Id. The Supreme Court based this finding, in part, on McNally v.
 2 United States, 483 U.S. 350, 358 (1987), which had previously held that “property
 3 rights” are “something of value.” Id. It also relied on Leocal v. Ashcroft, 543 U.S. 1, 9
 4 (2004), for the proposition that “[v]aluable entitlements like these are ‘property’ as that
 5 term ordinarily is employed.” Pasquantino, 544 U.S. at 356.
 6           In reaching this decision, the Supreme Court distinguished Pasquantino’s facts
 7 from those in Cleveland v. United States, 531 U.S. 12 (2000), based on its determination
 8 that the government interest in Cleveland was “purely regulatory,” whereas Canada’s
 9 interest in uncollected tax revenue was an “economic” interest. 544 U.S. at 356-57.
10 Cleveland, however, still recognized that property for purposes of the mail fraud statute
11 was an “entitlement” and reached its ruling, in part, by finding that the government’s
12 interest in a pre-license processing fee, unlike a post-license revenue stream, was not
13 “an entitlement . . . sufficient to establish a state property right.” 531 U.S. at 22.
14           Leaving no doubt that Pasquantino’s definition of “property” remains controlling
15 precedent for wire fraud cases, the Supreme Court recently reaffirmed the definition in
16 Kelly v. United States, 140 S. Ct. 1565 (2020). Kelly involved wire fraud charges against
17 public officials who sought to manipulate public resources, namely access to the George
18 Washington Bridge, for political purposes. Justice Kagan, writing for the majority,
19 characterized this scheme as one to alter a regulatory choice and distinguished it from
20 the “property fraud” schemes whose object involves a “valuable entitlement.” Id. at
21 1573-74 (quoting Pasquantino v. United States, 544 U.S. 347, 357 (2005)). Concluding
22 that the defendants’ realignment of the Bridge’s access lanes affected a Cleveland-like
23 regulatory interest, and that the employee time and labor necessary to effectuate the lane
24 realignment, while unquestionably a valuable entitlement constituting “property,” was
25 “incidental” to the fraudulent scheme and not its object, the Supreme Court reversed the
26 defendants’ fraud convictions. Id.
27
28                                                        -8-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1757 Page 9 of 45




 1           The Supreme Court, in repeatedly interpreting property as a “valuable
 2 entitlement” or “something of value,” has rejected efforts to restrict “property” for
 3 purposes of wire and mail fraud to ownership or other narrow possessory interests. In
 4 Carpenter v. United States, 484 U.S. 19, 26 (1987), the Supreme Court rebuffed the
 5 argument that property must be owned to satisfy the wire fraud statute. “[N]ews matter,
 6 however little susceptible of ownership or dominion in the absolute sense . . . [can] be
 7 distributed and sold to those who will pay money for it, as for any other merchandise.”
 8 Id. (quoting International News Service v. Associated Press, 248 U.S. 215, 236 (1918)).
 9 Emphasizing the broad nature of property rights under § 1343, Pasquantino cited
10 Black’s Law Dictionary for the position that “property” includes “every species of
11 valuable right and interest.” 544 U.S. at 356 (internal citations omitted).
12           Consistent with this binding precedent, the Courts of Appeal, reviewing
13 convictions for mail and wire fraud, have found a range of valuable rights and interests
14 to be property under these two statutes, including: the right to full payment, mining
15 claims, civil causes of action, software source code, jobs, and employment contracts.
16 See United States v. Ali, 620 F.3d 1062, 1067-68 (9th Cir. 2010) (right to full payment);
17 Nygard v. Dickinson, 97 F.2d 53, 56 (9th Cir. 1938) (mining claims); United States v.
18 Neff, 787 F. App’x 81, 91 (3d Cir. 2019) (civil causes of action); United States v.
19 Seidlitz, 589 F.2d 152, 160 (4th Cir. 1978) (software source code); Sorich v. United
20 States, 709 F.3d 670, 675 (7th Cir. 2013) (jobs); United States v. Granberry, 908 F.2d
21 278, 280 (8th Cir. 1990) (employment contracts).
22           Similarly, the Courts of Appeal have rejected arguments seeking to narrow the
23 definition of property to something less than a “valuable entitlement” or “something of
24 value.” See, e.g., Ali, 620 F.3d at 1068 (rejecting argument that “only ‘traditionally
25 recognized forms of property’ constitute property under the [mail and wire fraud]
26 statutes.”); United States v. Blaszczak, 947 F.3d 19, 32 (2d Cir. 2019)
27 (“While Cleveland remains good law, courts have consistently rejected attempts –
28                                                        -9-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1758 Page 10 of 45




 1 similar to those advanced by Defendants here – to apply its holding expansively . . . .
 2 [and find it] establish[ed] rigid criteria for defining property.”) (internal citations
 3 omitted). The Supreme Court’s definition of property as “something of value” or a
 4 “valuable entitlement” therefore applies directly to the issue now before the Court.3
 5 IV.       WHETHER IP ADDRESSES ARE “PROPERTY” FOR PURPOSES OF
 6           § 1343 MUST BE DECIDED AFTER TRIAL
 7           At the April 8, 2020 status conference, the Court directed the parties to address
 8 two questions: (1) “how will we confront this question” of whether “IP blocks are or
 9 are not property;” and (2) would determination of this question “invade[] the province
10 of the jury.” Ex. B at 6, 9. The answers to these two questions are: (1) via a post-trial
11 motion pursuant to Rule 29 of the Federal Rules of Criminal Procedure (“Rule 29”);
12 and (2) yes.
13           The Court, in considering Defendants’ separate Rule 12(b) motions to dismiss
14 the CAN-SPAM and wire fraud counts, repeatedly ruled that it cannot look to extrinsic
15 facts. “In ruling on a pre-trial motion to dismiss an indictment for failure to state an
16 offense, the district court is bound by the four corners of the indictment,” and it “must
17 accept the truth of the allegations in the indictment in analyzing whether a cognizable
18 offense has been charged.” ECF No. 154 at 16 (quoting United States v. Boren, 278
19 F.3d 911, 914 (9th Cir. 2002)); ECF No. 160 at 4-5. Motions to dismiss for failure to
20 state an offense should not “assess the veracity of [an indictment’s] claims or test the
21 evidence . . . .” ECF No. 160 at 6 (quoting United States v. Jensen, 93 F.3d 667, 669
22 (9th Cir. 1996)). Rather, the procedural tool for challenging the veracity of an
23 indictment’s claims and testing the evidence’s legal sufficiency is a post-trial Rule 29
24 motion.
25
     3
26   The Court may have anticipated this definition when it noted at the hearing on
   Defendants’ previous motion to dismiss the wire fraud counts that “I don’t think anyone
27 disputes that IP address, that netblocks confer some entitlement . . . .” Ex. A at 9.
28                                                        -10-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1759 Page 11 of 45




 1           Defendants, having failed to obtain dismissal of the wire fraud counts for failing
 2 to state an offense and seeking to forestall a trial, argue there is a third way: Rule 104.
 3 ECF No. 169-1 at 8. In the alternative, they propose that the Court could consider and
 4 rule on “undisputed or indisputable facts.” Id. Finally, noting the Court’s willingness to
 5 allow the parties to submit extrinsic evidence for purposes of the previous void-for-
 6 vagueness challenge, Defendants now argue that the wire fraud counts should be
 7 dismissed under void-for-vagueness as a matter of law based on their unilateral proffer
 8 of extrinsic evidence.
 9           This section addresses the two questions the Court directed the parties to brief,
10 including why Rule 104 would not permit the Court to invade the province of the jury
11 and determine whether IP addresses are property for purposes of wire fraud. It also, for
12 the sake of the record, addresses why Defendants’ “undisputed or undisputable facts”
13 are both disputed and disputable, and why their requests for judicial notice and judicial
14 estoppel should be denied. A separate section addresses Defendants’ void-for-
15 vagueness and fair notice challenges.
16           A.       Rule 29 Is the Appropriate Tool for Considering Whether IP
17                    Addresses Are “Property” for Purposes of Wire Fraud
18           The correct way to challenge the government’s ability to satisfy an essential or
19 jurisdictional element of an offense is not via a motion to dismiss, but via Rule 29.
20 United States v. Nukida, 8 F.3d 665, 672-73 (9th Cir. 1993). Rule 29(a) permits a
21 defendant, after the government closes its evidence or after the close of all the evidence
22 and before the matter is submitted to the jury, to seek acquittal by challenging the
23 sufficiency of the evidence to sustain a conviction. Fed. R. Crim. P. 29(a). Rule 29(c)
24 permits a defendant to make the same challenge after a jury returns a verdict. Fed. R.
25 Crim. P. 29(c).
26           A Rule 29 motion is the proper procedural tool for challenging the adequacy of
27 the government’s evidence. For example, in United States v. Miller, 953 F.3d 1095,
28                                                        -11-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1760 Page 12 of 45




 1 1108 (9th Cir. 2020), the Ninth Circuit stated that, under Rule 29(c), the courts consider
 2 whether there is sufficient evidence of a charge’s “essential elements,” including, in that
 3 case, whether the government had introduced sufficient evidence of an “interstate wire
 4 communication” needed to sustain wire fraud charges. Multiple other decisions have
 5 similarly found that evidentiary challenges to wire fraud’s essential elements are
 6 brought via Rule 29. See, e.g., United States v. French, 748 F.3d 922, 935 (9th Cir.
 7 2014) (defendant may challenge the sufficiency of the evidence that she acted with the
 8 requisite intent to defraud under §§ 1341 and 1343 via Rule 29(c)); United States v.
 9 Jinian, 725 F.3d 954, 959-62 (9th Cir. 2013) (Rule 29(a) motion allows a defendant to
10 challenge the sufficiency of the evidence of an interstate wire and thereby seek acquittal
11 of a wire fraud charge); Blaszczak, 947 F.3d at 30-31 (overruling government objection
12 that defendants’ failure to object to the wire fraud jury instruction that she must have
13 “deprive[d] [the victim] of ‘something of value’” failed to preserve the issue because
14 defendant brought a Rule 29(a) challenge to whether the wire fraud scheme involved
15 “property”).
16           Tellingly, the Kelly decision that Defendants rely on arose from a Rule 29 motion,
17 not from a motion to dismiss or a Rule 104 hearing. In United States v. Baroni, 909 F.3d
18 550, 561 (3d Cir. 2018), the Third Circuit considered the Kelly defendants “challenge
19 [to] the sufficiency of the evidence underlying their wire fraud convictions.” Cert.
20 granted sub nom. Kelly v. United States, 139 S. Ct. 2777 (2019), and rev'd and
21 remanded sub nom. Kelly v. United States, 140 S. Ct. 1565 (2020). In particular, both
22 the Third Circuit and, later, the Supreme Court reviewed the defendants’ argument,
23 brought via Rule 29, that the evidence was insufficient to show that the alleged victim
                                                                 4
24 was “deprived of any property right.” Baroni, 909 F.3d at 562.
25
26   4
     In fact, the district court in Kelly rejected defendants’ attempt to litigate their as-
27 applied vagueness challenge via a motion to dismiss, finding it “inappropriate for a
28                                                        -12-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1761 Page 13 of 45




 1           Similarly, McNally, Carpenter, Cleveland, and Pasquantino all came before the
 2 Supreme Court post-trial. In McNally, the Supreme Court’s review of the post-trial
 3 record focused on the trial court’s instruction to the jury that it could find the defendants
 4 had impermissibly obtained money or property by one of two theories and found that
 5 both theories of property impermissibly included a right to honest and impartial
 6 government services. 483 U.S. at 354-55. In Carpenter, the Supreme Court took
 7 specific note of findings the district court made “on the basis of testimony presented at
 8 trial.” 484 U.S. at 22. Cleveland relied on trial evidence showing that the government’s
 9 interest in a pre-license processing fee, unlike a post-license revenue stream, was not
10 “an entitlement . . . sufficient to establish a state property right.” 531 U.S. at 22. Finally,
11 in Pasquantino, the Supreme Court referred “to the evidence presented at trial” in
12 determining that Canada’s “valuable entitlement” to collect tax revenue was “something
13 of value” and therefore property for purposes of the wire fraud statute. 544 U.S. at 353-
14 54. The Supreme Court’s reliance on substantive trial records in each of these canonical
15 wire fraud cases illustrates why any pretrial attack on the sufficiency of the
16 government’s evidence pertaining to the wire fraud “property” element is inherently
17 premature and should only be brought via Rule 29.
18           B.       Rule 104 Is Not an Appropriate Basis for Defendants’ Challenge
19           Defendants cite Rule 104(a) as the sole procedural tool for hearing evidence
20 extrinsic to the four corners of the indictment. ECF No. 169-1 at 24-25. Rule 104 does
21 not, however, allow for a hearing on anything other than “preliminary questions” about
22 the admissibility of evidence. Rule 104(a) provides that “[t]he court must decide any
23 preliminary question about whether a witness is qualified, a privilege exists or evidence
24 is admissible.” Rule 104 provides the court with the gatekeeping authority to decide
25 preliminary questions that make evidence inadmissible under some other rule of
26
   pretrial motion.” See Br. for Pet., United States v. Kelly, 2019 WL 4568203, at *12
27 (Sept. 17, 2019).
28                                                        -13-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1762 Page 14 of 45




 1 evidence, but it does not itself provide a substantive basis for excluding evidence.
 2 United States v. Evans, 728 F.3d 953, 960-61 (9th Cir. 2013).
 3           In determining whether a party has introduced sufficient evidence to meet its
 4 burden under Rule 104, the “trial court neither weighs credibility nor makes a finding
 5 that the party has proved the conditional fact by a preponderance of the evidence.”
 6 Huddleston v. United States, 485 U.S. 681, 690 (1988). The court must simply examine
 7 the evidence and decide whether the jury could find that conditional fact by a
 8 preponderance of the evidence (if so, the evidence goes to the jury). In Evans, the Ninth
 9 Circuit found that the district court had exceeded its authority under Rule 104 and
10 invaded the province of the jury when it excluded an Oregon birth certificate offered as
11 evidence by a defendant charged with an immigration offense based on the court’s belief
12 that the birth certificate was fraudulent. 128 F.3d at 961-62.
13           Rule 104 hearings, by the statute’s plain language, relate to the admissibility of
14 specific types of evidence at trial. For example, Rule 104 hearings have examined the
15 existence of a medical condition to determine whether the statement in question was
16 made for purposes of medical diagnosis and thus fell within an exception to the hearsay
17 rule. United States v. Lukashov, 694 F. 3d 1107 (9th Cir. 2012). Other Rule 104 hearings
18 have explored the existence of a conspiracy to determine the admissibility of potential
19 co-conspirator statements; the existence of an agency relationship to determine whether
20 the statements are admissible against the principal; and the unavailability of a witness
21 to determine whether former testimony is admissible. See Bourjaily v. United States,
22 483 U.S. 171 (1987) (coconspirator statements); Hilao v. Estate of Marcos, 103 F.3d
23 767 (9th Cir. 1996) (agency relationship); United States v. Brewer, 947 F. 2d 404 (9th
24 Cir.1991) (witness unavailability). The defense cites no case, nor are counsel for the
25 government aware of any, where the court considered a motion to dismiss an indictment
26 under Rule 104.
27
28                                                        -14-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1763 Page 15 of 45




 1           The only case that the government has found to address this issue contradicts
 2 Defendants’ argument. In in civil case, where summary judgment is permitted, the
 3 district court denied a Rule 104 motion asking it to determine disputed trial facts. In
 4 Patriarch, Inc. v. Dynomite Distribution, No. 06cv4960-CAS, 2007 WL 4800400 (C.D.
 5 Cal. Feb. 14, 2007), the court was asked to construe the alleged oral contract between
 6 the parties. The plaintiff asked the court to find, as a matter of law, that the oral
 7 agreement was a license of intellectual property rights, rather than a sale of such rights,
 8 arguing such conclusion was the only tenable one given the evidence. Id. at *1. In
 9 denying the motion for a Rule 104 hearing, the Court noted that while, in a civil case,
10 the Court may construe contract terms as a matter of law, the undisputed language of
11 the agreement between the parties was not before the Court. Id. Rather, the parties
12 disputed the language of the agreement, making the issue one for the jury to decide. Id.
13           In the instant case, the defense has not identified any grounds for a hearing under
14 Rule 104. The defense has not cited any portion of the Federal Rules of Evidence under
15 which it seeks a ruling on the admissibility of evidence, the existence of a privilege, or
16 the qualifications of a witness to testify (the grounds for a hearing pursuant to Rule
17 104). The defense motion has placed nothing before the Court to decide under Rule 104.
18 Instead, the defense asks the Court to go beyond the bounds of Rule 104 and the four
19 corners of the indictment and rule, as a matter of law, that an IP address is not property
20 for purposes of the wire fraud statute. Neither legal precedent nor the language of the
21 rule itself supports this request.
22           C.       Granting Defendants’ Request for a Hearing Would Invade the
23                    Province of the Jury
24           In response to the Court asking the parties if determination of whether “IP blocks
25 are or are not property” would “invade the province of the jury,” Ex. B at 6, 9, the
26 government respectfully submits that such a hearing would represent such an
27 impermissible invasion.
28                                                        -15-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1764 Page 16 of 45




 1           “[A] defendant may not properly challenge an indictment, sufficient on its face,
 2 on the ground that the allegations are not supported by adequate evidence.” United
 3 States v. Jensen, 93 F.3d 667, 669 (9th Cir. 1996). “A motion to dismiss the indictment
 4 cannot be used as a device for a summary trial of the evidence . . . . The Court should
 5 not consider evidence not appearing on the face of the indictment.” Id. (internal citations
 6 omitted). In Jensen, the court dismissed the indictment for lack of venue, based on a
 7 marine accident report, a marine casualty report, and two affidavits of a marine
 8 investigator submitted by the defense, which suggested that the vessel in question was
 9 on the high seas rather than the District of Washington at the time of the offense. Id.
10 The Ninth Circuit held that the district court erred in considering the documentation
11 submitted by the defense: “By basing its decision on evidence that should only have
12 been presented at trial, the court in effect granted summary judgment for the defendants.
13 This it may not do.” Id.
14           Similarly, in Nukida, the Ninth Circuit overruled a district judge’s dismissal of
15 counts charging the defendant with tampering with consumer products affecting
16 interstate commerce because the district court impermissibly relied on its own
17 determination of whether the government could prove the tampered products affected
18 interstate commerce. 8 F.3d at 667-68. Finding that the products’ interstate nexus was
19 “one of the material elements of the offense,” the Ninth Circuit ruled that the
20 defendant’s motion to dismiss based on the argument that her actions did not affect
21 interstate commerce “amounted to a premature challenge to the sufficiency of the
22 government’s evidence tending to prove a material element of the offense.” Id. at 669-
23 70. Significantly, for purposes of evaluating Defendants’ arguments, Nukida rebuked
24 the trial court for looking to the statute’s legislative history and ruling on defendant’s
25 motion to dismiss “as a matter of statutory interpretation” regarding whether the
26 charged conduct involved “an economic impact on interstate commerce.” Id. at 671.
27 “The district court erred in relying on legislative history to cloud the meaning of this
28                                                        -16-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1765 Page 17 of 45




 1 otherwise clear language.” Id. The determination of whether the defendant’s “actions
 2 resulted in sufficient effects on interstate commerce is essentially factual, and therefore
 3 inappropriate for resolution on a pretrial motion to dismiss . . . .” Id. at 672.
 4           In United States v. Shortt Accountacy,785 F.2d 1448, 1452 (9th Cir. 1986), which
 5 Defendants relied on, the Ninth Circuit stated that the district court may “decide the
 6 issue raised in the pretrial motion before trial if it is ‘entirely segregable’ from the
 7 evidence to be presented at trial. If the pretrial claim is ‘substantially founded upon and
 8 intertwined with’ evidence concerning the alleged offense, the motion falls within the
 9 province of the ultimate finder of fact and must be deferred.” (internal citations
10 omitted). As the ultimate finder of fact is concerned with the general issue of guilt, a
11 motion requiring factual determinations may be decided before trial only when “trial of
12 the facts surrounding the commission of the alleged offense would be of no assistance
13 in determining the validity of the defense.” United States v. Covington, 395 U.S. 57, 60
14 (1969); see United States v. Lunstedt, 997 F.2d 665, 667 (9th Cir.1993) (“a district court
15 can only grant [a motion to dismiss] if it is ‘entirely segregable’ from the evidence to
16 be presented at trial.”). Examples of such segregable issues include double jeopardy,
17 former convictions, former acquittals, statute of limitations, and immunity. United
18 States v. Sharma, No. 17cr0055-TLN, 2019 WL 2285393, at *2 (E.D. Cal. May 29,
19 2019).
20           Defendants’ motion, however, does not address a segregable legal defense that
21 can be raised prior to trial, like double jeopardy or the statute of limitations. Instead,
22 Defendants challenge the government’s ability to prove that IP netblocks are a “valuable
23 entitlement” or “something of value” as required by the wire fraud statute. If, as here,
24 the evidence before the Court relates to one of “the essential elements” of the charge, it
25 is “the jury’s exclusive function to determine the credibility of witnesses, resolve
26 evidentiary conflicts, and draw reasonable inferences from proven facts.” United States
27 v. Bernhardt, 840 F.2d 1441, 1448 (9th Cir. 1988). The Court “may not usurp the role
28                                                        -17-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1766 Page 18 of 45




 1 of the finder of fact by considering how it would have resolved the conflicts, made the
 2 inferences, or considered the evidence at trial.” United States v. Nevils, 598 F.3d 1158,
 3 1164 (9th Cir. 2010) (en banc).
 4            Under the Ninth Circuit’s Model Criminal Jury Instructions, the first essential
 5 element of wire fraud requires evidence that Defendants participated in a scheme or
 6 plan for obtaining property by means of false or fraudulent pretenses, representations,
 7 or promises. Ninth Cir. Model Jury Instr. § 8.124.5 The government, like the prosecutors
 8 in Pasquantino and Carpenter, will therefore need to present evidence showing why
 9 the IP netblocks hijacked by Defendants represented a “valuable entitlement” or
10 “something of value.” To this end, the government will likely introduce the following
11 non-exhaustive list of evidence at trial: (i) testimony and evidence regarding what an IP
12 address is, how it works, how it is allocated, where it is registered, and whether more
13 than one entity can use an IP address at the same time; (ii) testimony and evidence
14 regarding the average cost of leasing and buying IP addresses over the course of the
15 conspiracy, including whether costs were higher for those seeking IP addresses to send
16
     5
         Model Jury Instruction 8.124 sets forth following elements for wire fraud:
17
18            First, the defendant knowingly [participated in] [devised] [intended to devise] a
              scheme or plan to defraud, or a scheme or plan for obtaining money or property
19            by means of false or fraudulent pretenses, representations, or promises[, or
              omitted facts.] [Deceitful statements of half-truths may constitute false or
20            fraudulent representations];
21
              Second, the statements made or facts omitted as part of the scheme were
22            material; that is, they had a natural tendency to influence, or were capable of
23            influencing, a person to part with money or property;

24            Third, the defendant acted with the intent to defraud, that is, the intent to deceive
              or cheat; and
25
26            Fourth, the defendant used, or caused to be used, an interstate [or foreign] wire
              communication to carry out or attempt to carry out an essential part of the
27            scheme.
28                                                        -18-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1767 Page 19 of 45




 1 commercial email, and, if so, why; (iii) testimony and evidence regarding how users
 2 “announced” IP addresses and assigned them to particular servers, what a “LOA” is,
 3 how it works, and who relied on them; (iv) testimony and evidence regarding
 4 Defendants’ need for IP addresses, the hundreds of thousands of dollars they spent to
 5 acquire IP addresses, and the millions of commercial emails they sent from the hijacked
 6 IP addresses; and (v) testimony and evidence regarding the millions of dollars that
 7 Defendants’ employer made by sending commercial email from the hijacked IP
 8 addresses.
 9           This list of examples pertains only to the first element of the wire fraud charge
10 and does not presume to address the charge’s remaining three elements or the CAN-
11 SPAM counts. It bears noting, however, that much of the evidence listed above would
12 also be relevant to the CAN-SPAM counts and would be introduced at trial in relation
13 to those charges. The detail, breadth, and overlap of the evidence at issue for
14 determining whether IP addresses are “something of value” or a “valuable entitlement”
15 show why ruling on this issue prior to trial would not only impermissibly deprive the
16 government of the opportunity to put on its own evidence and improperly usurp the
17 jury’s role, but be inefficient as well.
18           D. Defendants’ Evidentiary Submissions Are Legally and Factually Infirm
19           Tacitly recognizing that it is the jury’s exclusive right to resolve factual disputes,
20 Defendants argue that there are only three “preliminary facts necessary to decide” its
21 motion to dismiss and that these facts are “undisputed or indisputable.” ECF No. 169-1
22 at 8. There are three critical flaws with this argument. First, the government retains the
23 right to choose and put on its own case. “[T]he prosecutor is entitled to prove its case
24 by evidence of its own choice . . . [and] a criminal defendant may not stipulate or admit
25 his way out of the full evidentiary force of the case as the Government chooses to
26 present it.” Old Chief v. United States, 519 U.S. 172, 186-87 (1997); see also United
27 States v. Rojas-Pedroza, 716 F.3d 1253, 1271 (9th Cir. 2013).
28                                                        -19-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1768 Page 20 of 45




 1           Old Chief found that the limited exception to “the accepted rule that the
 2 prosecution is entitled to prove its case by evidence of its own choice,” id. at 169, was
 3 when a defendant agreed to stipulate to the government having proven an essential
 4 element involving “felony-convict status.” Id. at 189. Here, Defendants have not offered
 5 to stipulate to the government having met its evidentiary burden and instead challenge
 6 the government’s ability to satisfy an essential element. Their motion and the documents
 7 they ask the Court to rule on confound the “accepted rule” that the government gets to
 8 choose its own evidence and should be denied on that basis alone.
 9           There are, however, two additional flaws in Defendants’ argument that the Court
10 should rule on their “three preliminary facts.” One issue is that the legal theories
11 whereby Defendants seek to put their choice of evidence before the Court without even
12 holding a hearing, i.e. judicial notice and judicial estoppel, are infirm and should be
13 rejected. The other problem is that the facts Defendants seek to put before the Court are
14 in both in dispute and incomplete. The following two subsections address these two
15 problems with Defendants’ proffered evidence.
16                    1.      Defendants’ Proffered Evidence Lacks a Legal Foundation
17           Defendants ask the Court to admit and accept as true a series of attachments
18 submitted under one of two theories: judicial notice or judicial estoppel. For the
                                                             6
19 following reasons, Defendants’ requests should be denied.
20
21   6
       Defendants also chose to submit the parties’ email correspondence as an exhibit. See
22   ECF No. 169-4. Filing these emails without prior leave of the Court violated the Local
     Rules. Civil Rule 83.9, which applies to criminal proceedings under Criminal Rule
23   1.1(e)(27), states that “Except as authorized by the judge, attorneys must not send copies
24   to the judge of letters sent to others.” The emails are therefore not properly before the
     Court. If the Court nonetheless elects to read them, they show that, while agreeing that
25   certain statements in the Curran and Lindsey declarations appear true in isolation, the
26   government noted the statements’ broad representations did not account for nuances
     and interpretation, making them an unreliable basis for a ruling by the court. Defendants
27   did not provide a final version of their SUF to the government for concurrence and
28                                                        -20-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1769 Page 21 of 45




 1                            a. Judicial Notice
 2           Defendants, seeking to avoid a hearing, propose that the Court simply take
 3 judicial notice of their evidence under Rule 201. ECF 169-3. Their request should be
 4 denied because it impermissibly seeks to admit the documents for the truth of the matter
 5 asserted therein and because the assertions within the documents are reasonably in
 6 dispute and require additional evidence to decide the issue at hand.
 7           Judicial notice under Rule 201 permits a court to notice an adjudicative fact if it
 8 is “not subject to reasonable dispute.” Fed. R. Evid. 201(b). A fact is “not subject to
 9 reasonable dispute” if it is: (1) “generally known within the trial court's territorial
10 jurisdiction” or (2) “can be accurately and readily determined from sources whose
11 accuracy cannot reasonably be questioned.” Id. In cautioning against judicial notice,
12 Rule 201’s advisory committee notes emphasize that “taking evidence, subject to cross-
13 examination and rebuttal, is the best way to resolve controversies involving disputes of
14 adjudicative facts, that is, facts pertaining to the parties.” Id., Adv. Comm. Notes.
15 Dispensing with these traditional methods should only be done when there is “[a] high
16 degree of indisputability.” Rivera v. Philip Morris, Inc., 395 F.3d 1142, 1151 (9th Cir.
17 2005) (citing Fed. R. Evid. 201, Adv. Comm. Notes.). “[T]he kind of things about which
18 courts ordinarily take judicial notice are (1) scientific facts: for instance, when does the
19 sun rise or set; (2) matters of geography: for instance, what are the boundaries of a state;
20 or (3) matters of political history: for instance, who was president in 1958.” Mat Van,
21 Inc. v. Sheldon good & Co. Auctions, LLC, No. 07-CV-912-IEG-BLM, 2008 WL
22 346421, at *22-23 (S.D. Cal. Feb. 6, 2008) (quoting Sahar v. Bowers, 120 F.3d 211,
23 214 (11th Cir. 1997)). The discrete and precise facts that are properly subject to judicial
24 notice in no way resemble the legal conclusions and policy discussions for which
25 Defendants seek judicial notice.
26
   omitted from their email exhibit the attachment the government compiled in an effort
27 to clarify which facts were at issue.
28                                                        -21-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1770 Page 22 of 45




 1           Defendants’ request for judicial notice suffers both in form and substance. When
 2 evaluating judicial notice, courts must carefully distinguish between permissible
 3 requests for judicial notice of a document’s existence and impermissible requests to take
 4 judicial notice of the facts contained therein. For example, a “court may take judicial
 5 notice of matters of public record.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,
 6 1002 (9th Cir. 2018). However, “[j]ust because the document itself is susceptible to
 7 judicial notice does not mean that every assertion of fact within that document is
 8 judicially noticeable for its truth.” Id. Likewise, a court may take judicial notice of
 9 publications to “indicate what was in the public realm at the time, not whether the
10 contents of those articles were in fact true.” Von Saher v. Norton Simon Museum of Art
11 of Pasadena, 592 F.3d 954, 960 (9th Cir. 2010); see also Miller v. Sawant, 2020 WL
12 1987073 n.2 (9th Cir. 2020) (taking judicial notice of an article’s date for the limited
13 purpose of identifying when a victim’s name became public). In unrelated cases, the
14 facts within court filings are similarly subject to dispute and thus not suited for judicial
15 notice. United States v. Raygoza-Garcia, 902 F.3d 994, 1001-02 (9th Cir. 2018); United
16 States v. Cerda-Ramirez, 730 F. App’x 449, 452 (9th Cir. 2018).
17           Defendants misunderstand and thus overestimate the scope of Rule 201 by asking
18 the Court to take judicial notice of disputed facts contained within their nine exhibits.
19 Defendants request judicial notice of four categories of documents, none of which fall
20 within Rule 201. First, as to Defense Exhibits A-C, Defendants request judicial notice
21 of three Registry Service Agreement (“RSA”) templates from ARIN. The Court cannot
22 judicially notice the RSA templates because the truth of their contents, particularly as it
23 relates to property rights, is disputable. King v. Kramer, 763 F.3d 635, 648-50 (7th Cir.
24 2014) (affirming denial of judicial notice to a contract in which the meaning was
25 disputed); see Cirulli v. Astorino, No. 14-CV-5459 NSR, 2015 WL 4635707, at 4 n.5
26 (S.D.N.Y. Aug. 3, 2015) (declining judicial notice of a non-disparagement agreement).
27 The Court also cannot take judicial notice simply because ARIN drafted the templates,
28                                                        -22-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1771 Page 23 of 45




 1 nor did the Court do so in its prior order (ECF No. 154 at 3-4), as Defendants suggest.
 2 ARIN did not and cannot define “property” for purposes of § 1343. Only the courts and
 3 Congress can do that. The accuracy of a private entity describing what falls into the
 4 legal definition of property for purposes of wire fraud is therefore generally
 5 questionable and specifically disputed by the United States, as described below.
 6           Second, the mere fact that government agencies were involved in drafting
 7 Defense Exhibits D and G does not make their facts indisputable. Judicial notice of
 8 public records may be proper for proof of their existence, but not for the truth of
 9 disputed contents. See Khoja, 899 F.3d at 1000-02 (finding it appropriate to take judicial
10 notice of the date of a public filing, but holding it was abuse of discretion to take judicial
11 notice of the facts contained within it); see also United States v. Ritchie, 342 F.3d 903,
12 907-09 (9th Cir. 2018). Significantly, Defendants disregard the actual text of Defense
13 Exhibit D, a Staff Working Paper from the Federal Communications Commission
14 (FCC), which expressly warns on its very first page that its contents are only
15 “preliminary materials circulated to stimulate discussion and critical comment” and “do
16 not necessarily reflect the view of the FCC.” ECF No. 149-2 at 37 (providing full copy
17 of Defendant’s excerpted exhibit and available at https://www.fcc.gov/reports-
18 research/working-papers). Likewise, Defense Exhibit G is a blog posted on the National
19 Telecommunications and Information Administration (“NTIA”) website from the NTIA
20 Administrator describing the government’s position on the development of internet
21 technical standards and policies. The validity of its contents is disputable, and it does
22 not constitute an admission of government record.
23       Third, the contents of Defense Exhibits E and F—two news articles—are neither
24 generally known nor from sources whose accuracy cannot be questioned. As with public
25 records, judicial notice of private-party publications can establish, when appropriate,
26 what was in the public realm at the time but not the truthfulness of its facts. See Von
27 Saher, 592 F.3d at 960 (9th Cir. 2010). The truthfulness of the content, which describes
28                                                        -23-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1772 Page 24 of 45




 1 ARIN and government policies, is improper for judicial notice because a private entity
 2 is not a source whose accuracy cannot reasonably be questioned in providing not just
 3 descriptive information, but also analysis. For example, Exhibit E presents a private
 4 party’s view on the “legal aspects” of IP numbers, references documents not before the
 5 court, and provides legal analysis of relevant case law. There is similarly no reason why
 6 this Court should take judicial notice of Exhibit F’s interpretation of case law when the
 7 Court can conduct its own analysis on that point. The articles’ interpretation of fact and
 8 law is disputable and not subject to judicial notice.
 9           Fourth, Defense Exhibit H, a letter from a Canadian Department of Industry
10 Official discussing Canada’s position on Internet Numbers, and Defense Exhibit I, a
11 PACER downloaded excerpt of an agreement, are improper for judicial notice. Neither
12 Exhibit H nor I deals with the immediate parties in this case. Once again, Defendants
13 cannot conflate the Court’s ability to take judicial notice of the fact that such documents
14 were publicly filed with the ability to take judicial notice of the facts contained therein.
15 Khoja, 899 F.3d at 1000-2 (finding judicial notice of facts contained within European
16 Medical Agency report was an abuse of discretion, but separately allowing judicial
17 notice of the date on which a foreign application was filed, but not the facts contained
18 therein); Color Switch LLC v. Fortafy Games DMCC, 377 F. Supp. 3d 1075, 1090 (E.D.
19 Cal. 2019) (taking judicial notice of foreign document’s existence, but not the facts
20 therein). The case Defendants cite proves as much. See Raygoza-Garcia, 902 F.3d at
21 1001-02 (denying judicial notice because defendant sought judicial notice not just of
22 the public filings’ events, but the facts therein). The mere fact of the public filing of
23 these documents does not change that their contents are not generally known or from a
24 source that cannot reasonable be questioned. For the foregoing reasons and, because the
25 facts are reasonably in dispute as described below, this Court should deny Defendants’
26 request for judicial notice of Defense Exhibits A-I.
27
28                                                        -24-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1773 Page 25 of 45




 1                            b. Judicial Estoppel
 2           Defendants unsuccessfully argued in their prior motion to dismiss the wire fraud
 3 charges that judicial estoppel prevents the United States from contesting the assertion
 4 that IP addresses are not property. ECF No. 149-1 at 13-14 (“Having taken the position
 5 that IP addresses are not property to support their argument that the term ‘registrant’ in
 6 the CAN-SPAM Act is not void for vagueness, the Government cannot now take the
 7 opposite position.”). While their current brief does not expressly refer to this legal
 8 argument, several pointed statements in their briefing misrepresent the record in a
 9 manner that suggests they are nonetheless raising an estoppel argument. ECF No. 169-
10 1 at 9-11. For example, they state that the government’s opposition to the CAN-SPAM
11 motion to dismiss “relie[d]” on Curran’s statement that ARIN does not confer property
12 rights to recipients of IP address allocations. Id. at 9. They also claim that, after
13 Defendants sought dismissal of the wire fraud charges, the “Government did an about-
14 face and claimed it disputed the statement of its own expert that IP addresses were not
15 property.” Id. at 10. The record, however, shows that months before the hearing on the
16 CAN-SPAM motion the United States submitted briefing in which it noted the
17 disagreement between Curran and Lindsey regarding “property rights in [pre-ARIN] IP
18 addresses under contract law” and specifically advised the Court that this disagreement
19 was “immaterial to the Court’s determination of whether the term ‘registrant’ is
20 unconstitutionally vague. This Court need not embroil itself in determining property
21 rights in IP addresses under contract law.” ECF No. 122 at 3-4.
22           The record shows that the United States never “relied” on Curran’s statement
23 regarding property rights, let alone exhibited the hypocrisy implied by Defendants.
24 Framed another way, if the United States had struck from Curran’s declaration the
25 statement upon which Defendants rely so heavily, Defendants, in the event they later
26 learned of it, would have likely accused the government of violating its discovery
27 obligations and improperly seeking to conceal information. There can be no reasonable
28                                                        -25-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1774 Page 26 of 45




 1 dispute that, once Curran drafted a declaration describing this position, the prudent
 2 choice for any prosecution team was to disclose it. To this end, the government
 3 submitted a declaration containing the disputed statement and specifically requested
 4 that the Court not consider the statements from either Curran or Lindsey discussing
 5 ARIN’s position on IP ownership. These actions in no way estopped the government
 6 from arguing that IP addresses are property for purposes of the wire fraud statute. See
 7 New Hampshire v. Maine, 532 U.S. 742, 749 (2001). Defendants’ insinuation that the
 8 government has a legal or ethical obligation to agree with their position that IP addresses
 9 are not property is therefore baseless.
10                    2.      Material Facts Are in Dispute
11           Defendants’ argument that the government cannot reasonably dispute any of their
12 factual assertions are also baseless. Defendants propose three “preliminary facts
13 necessary to decide” its motion to dismiss: (1) that Congress “relinquished to ARIN the
14 authority to manage and allocate IP addresses;” (2) ARIN’s constant position has been
15 and remains that “IP addresses, whether legacy or not, are not property;” and (3) no
16 court has specifically ruled that IP addresses “are ‘property’ under any definition.” ECF
17 No. 169-1 at 8. They also submitted documents attached to a Declaration from Counsel,
                                                       7
18 as well as a “Statement of Undisputed Facts (“SUF”). ECF No. 169-2, 3, and 4.
19           The government disagrees with the fundamental premise of Defendants’
20 argument that these three factual allegations are the proper basis for deciding whether
21 IP addresses are property for purposes of wire fraud. The test of whether IP addresses
22
23   7
     The government does not agree or disagree to the admissibility, authentication, or
24 relevance of any of the facts contained in Defendants’ attachments because those
   objections are beyond the scope of this argument. The government will only address
25 disputed facts that are material insofar as Defendants have specifically relied on them
26 in this brief. In particular, for the reasons discussed below, the government disputes
   Defendants’ characterizations of, and inferences from, SUF Nos. 1 and 10.
27
28                                                        -26-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1775 Page 27 of 45




 1 are property is whether they represent a “valuable entitlement” or “something of value”
 2 and these three factual allegations do not address, let alone answer, that question. For
 3 the purposes of maintaining a clear record, however, the government offers the
 4 following explanation for why these three factual assertions are disputed and disputable.
 5                            a. ARIN Is Independent of the U.S. Government
 6           The parties agree that ARIN is a non-profit non-governmental organization that
 7 manages the allocation and assignment of IP addresses for the region containing
 8 Canada, the United States, and the Caribbean countries. ECF No. 169-1 at 15. The
 9 parties also agree that the United States has sought to avoid politicizing the Internet by
10 limiting regulatory control over it, unlike with domestic telephony. Id. at 16 (quoting
11 Congressional Resolution supporting promotion of “a global Internet free from
12 government control…”).
13           The government nonetheless disputes Defendants’ inference from Congress’s
14 support for ARIN being both apolitical and independent that ARIN is in a position to
15 bind or speak for the United States. To hold otherwise would undermine the goal of
16 establishing ARIN as an independent non-governmental entity. ARIN’s putative ability
17 to bind the United States would also impermissibly intrude upon the United States’
18 rights as a sovereign nation and the Senate’s ratification powers. Cf. Medellin v. Texas,
19 552 U.S. 491, 510-11 (2008) (ruling that the International Court of Justice cannot bind
20 the United States).
21       Defendants’ argument that Congress “relinquished” control over the Internet and
22 IP allocation to ARIN also overlooks other crucial stakeholders. The Congressional
23 Resolution quoted by Defendants expressed support for the “multi-stakeholder model
24 that governs the Internet….” ECF 169-1 at 16. While ARIN is part of this model, so are
25 ICANN and the other Regional Registries. As Defendants note, ARIN also develops
26 policies for its region “in conjunction” with its own community stakeholders. ECF 169-
27 1 at 16-17. The record proffered by Defendants therefore rebuts their argument that only
28                                                        -27-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1776 Page 28 of 45




 1 ARIN decides “policies for IP numbers.” Id. Policies over Internet governance emanate
 2 from a collaborative multi-stakeholder model and the structure of this governance
 3 model continues to evolve. See, e.g., ICANN, https://www.icann.org/stewardship-
 4 accountability (last accessed June 1, 2020). While ARIN is a powerful and important
 5 voice in guiding these policies, it is far from the only one. Id. To the extent that the
 6 government’s relationship to ARIN is therefore even relevant to defining “property” for
 7 the wire fraud statute, the government disagrees with Defendants’ assertion that ARIN
 8 can legislate for Congress or otherwise dictate federal law.
 9                            b. ARIN Recognizes Legacy Registrants’ Property Interests
10           Defendants do not accurately characterize ARIN’s position regarding registrants’
11 possessory interests in their allocated IP addresses. Defendants state that, “ARIN’s
12 consistent stance over the years had been and continues to be that IP addresses, whether
13 legacy or not, are not property,” ECF No. 169-1 at 8, and argue that this stance should
14 determine whether IP addresses are “property” for purposes of the wire fraud statute.
15 This argument ignores both the Supreme Court case law that has already defined
16 “property” under §1343 as “something of value” or a “valuable entitlement,” see supra
17 Section III, and ARIN’s statements recognizing that IP address allocation confers a
18 valuable entitlement on its registrants.
19           To begin with, in the declaration at the center of Defendants’ argument, Curran
20 recognized that IP addresses confer a valuable entitlement on registrants when he stated
21 that, “Interfering with the organizations that have the exclusive right to use the [legacy
22 IP] addresses without the knowledge and permission of the holder is theft.” ECF No.
23 107-1, ¶ 21. Other examples of ARIN recognizing IP address registrants’ valuable
24 entitlements include Curran, acting in his capacity as CEO of ARIN in 2011, publicly
25 writing the following in response to Nortel’s decision to sell its legacy IP addresses to
26 Microsoft for $7.5 million:
27
28                                                        -28-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1777 Page 29 of 45



             ARIN has never asserted that registrants have no rights with respect [to]
 1
             address blocks registered to them; that would actually run contrary to one of
 2           the key goals of the registry itself…. As part of the registry services offered
             by ARIN, address block holders have various rights []such as the right to be
 3
             the exclusive registrant, to update their registration information, and even
 4           the right to transfer their address blocks to another party…
 5
     See Ex. C, Mueller, Internet Governance, ARIN Stumbles into the Nortel-Microsoft IP
 6
     Address Deal, https://www.internetgovernance.org/2011/04/15/arin-stumbles-into-the-
 7
     nortel-microsoft-ip-address-deal/ (last accessed June 6, 2020).8
 8
             In a separate 2011 interview, Curran said that ARIN supported sales of legacy IP
 9
     netblock to help “get underutilized IPv4 address blocks into use.” See Ex. D, Marsan,
10
     Network World, Does ARIN have the Right to Approve all IPv4 Address Sales?,
11
     https://www.networkworld.com/article/2203104/does-arin-have-the-right-to-approve-
12
     all-ipv4-address-sales-.html (last accessed June 6, 2020).
13
             In 2017, Curran, again speaking on behalf of ARIN, addressed the decision of the
14
     Massachusetts Institute of Technology to sell some of its legacy IP addresses for
15
     millions of dollars, rather than returning them to ARIN:
16
17
18   8
    The article to which Curran’s statement was responding was published by Georgia
19 Tech’s Internet Governance Project and began by noting,
20           “Something extraordinary happened today in the Internet economy. It is now
             official: legacy IPv4 address holders – that is, organizations and companies who
21           received their IP addresses before ARIN existed and are not under one of its
22           Registration Services Agreement contracts – have property rights in their v4 address
             blocks. They can sell them to whoever they like. And the institution that insists that
23           no such property rights can ever exist – the American Registry for Internet Numbers
24           (ARIN) has been incorporated into an agreement that legally ratifies this.”

25 The government provides this article not for the truth of its contents, but as an
26 illustration of why the selected clips submitted by Defendants fail to accurately
   represent the public debate over a position they claim is undisputed and indisputable.
27
28                                                        -29-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1778 Page 30 of 45



             When someone is assigned an IP address block from the Internet number
 1
             registry, they get some rights; for example, the right to be the only party
 2           associated with the IP address block, the right to update their entry in the
             registry with newer contact info, etc., and the ability to transfer those rights
 3
             to another party in accordance with registry policy. You can have rights to
 4           something without owning the underlying property – so just as one can have,
 5           for example, oil rights to a piece of land without owning the land (and often
             can sell those rights to a third party), IP address holders have rights to an
 6           entry in registry and can sell those rights to others.
 7 See Ex. E, Curran, Quora, How can MIT sell their IPv4 Address Space for Millions of
 8 Dollars    when     they    Theoretically   don't    “own”      the    Addresses?,
 9 https://www.quora.com/How-can-MIT-sell-their-IPv4-address-space-for-millions-of-
10 dollars-when-they-theoretically-dont-own-the-addresses (last accessed June 6, 2020).
11           The articles in which Curran made his statements illustrate why Defendants
12 incorrectly characterize ARIN’s position as undisputed and indisputable. Most
13 importantly, however, the direct quotations from Curran speaking on behalf of ARIN,
14 which span the scope of the illegal activity alleged in the indictment, show that there is
15 a factual dispute over whether ARIN recognizes that legacy IP addresses like those at
16 issue in the indictment confer a valuable entitlement on their rightful registrants.9
17                            c. Courts Have Recognized that IP Addresses Are a “Valuable
18                                Entitlement” That Confer “Something of Value”
19           The third factual assertion Defendants argue the Court should rely on is that no
20 court has specifically ruled that IP addresses “are ‘property’ under any definition.” ECF
21 No. 167-4 at 8. This assertion mistakenly assumes that prior judicial opinions can or
22 should substitute for the jury’s determination of whether there is evidence that IP
23
     9
24   Defendants, in fact, previously acknowledged that ARIN’s position is more nuanced
   than their motion suggests. At the hearing on their motion to dismiss the CAN-SPAM
25 counts, defense counsel told the Court, “ARIN doesn’t have any right to control or do
26 anything about this early Legacy space where one hasn’t entered a contract. They want
   to, but they do not. And there could be all these transfers that have occurred that, maybe,
27 four corporations down now use this IP space.” ECF No. 141 at 38.
28                                                        -30-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1779 Page 31 of 45




 1 addresses are “something of value” or a “valuable entitlement.” They should not. It also
 2 ignores the fact that this lack of precedent is not dispositive and that courts have
 3 repeatedly recognized newer technologies as property under § 1343. See infra § V.D.1.
 4 To the extent that there is some reassurance in knowing that prior cases have recognized
 5 that IP addresses confer a “valuable entitlement” on their registrants, the government
 6 notes that the following three cases dispute Defendants’ implicit position that no court
 7 has recognized IP netblock registrants’ entitlement to something of value.
 8           In Global NAPS, Inc. v. Verizon New England, Inc., 2015 WL 12781223, at *3
 9 (D. Mass. Mar. 10, 2015), the district court granted a motion to compel the transfer of
10 assets. The assets in question were two legacy IP netblocks. Id. As a preliminary matter,
11 the court could not compel the transfer without first confirming the receiver had “the
12 right to possess the claimed receivership property.” Id. at *2. To resolve this threshold
13 issue, the district court engaged in a lengthy analysis of “whether the organization that
14 is assigned an IP address holds a property interest in it” and found that “the courts and
15 agencies that have considered the issue appear to be unanimous that holders of legacy
16 IP addresses have at least some property interests in their addresses . . . .” Id. at *2-3.
17 Based on these findings, the district court ordered the transfer of assets. Id.
18           The prior decisions referred to in Global NAPS included the bankruptcy
19 proceeding In re Nortel Networks, Inc., 2011 WL 1100983, Docket # 5315 (Bankr. D.
20 Del. Mar. 22, 2011). In Nortel, the bankruptcy judge approved the sale of legacy IP
21 addresses after confirming that the debtor “ha[d] the exclusive right to use the Internet
22 Numbers and the exclusive right to transfer its exclusive right to use the Internet
23 Numbers.” Id. at *4. In reaching its conclusion, the bankruptcy judge (and, later, the
24 district judge in Global Naps), noted that the general counsel of the National Science
25 Foundation, which assigned IP addresses before ARIN, expressed the view that IP
26 addresses given out prior to ARIN’s formation constituted “a thing of value.” Global
27 NAPS, 2015 WL 12781223, at *3 (internal citations omitted).
28                                                        -31-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1780 Page 32 of 45




 1           The other case cited in Global NAPS was Kremen v. Cohen, No. C 98-20718,
 2 Docket #1250 (N.D. Cal. Dec. 20, 2006). In this case (which arose after the Ninth
 3 Circuit’s decision in Kremen, 337 F.3d 1024, and involved the plaintiff’s ensuing efforts
 4 to obtain legacy netblocks assigned to the entities that had fraudulently obtained his
 5 domain name), the district court concluded that ARIN could not be compelled to revoke
 6 a block of IP addresses issued prior to its formation because those netblocks were not
 7 in ARIN’s control. See Global NAPS, 2015 WL 12781223, at *3.
 8           The cases and evidence cited above illustrate that there are facts and precedent
 9 showing that legacy IP addresses represent something of value or a valuable
10 entitlement.10 This evidence, no matter how staunchly Defendants contest it, shows why
11 granting Defendants’ motion to dismiss or holding an evidentiary hearing on this issue
12 would invade the province of the jury.
13 V.        SECTION 1343 AND THE INDICTMENT ARE NOT VAGUE
14           Defendants’ argument that the term “property” is vague is both premature and
15 fails on the law and the facts. The Supreme Court has observed that the “[v]agueness
16 doctrine is an outgrowth not of the First Amendment, but of the Due Process Clause of
17 the Fifth Amendment.” Williams, 553 U.S. at 304. “Vague statutes are invalidated for
18 three reasons: (1) to avoid punishing people for behavior that they could not have known
19 was illegal; (2) to avoid subjective enforcement of laws based on ‘arbitrary and
20 discriminatory enforcement’ by government officers; and (3) to avoid any chilling
21 effect on the exercise of First Amendment freedoms.” Humanitarian Law Project v.
22 Mukasey, 552 F.3d 916, 928 (9th Cir. 2009), aff’d and rev’d in part sub nom on other
23 grounds Holder v. Humanitarian Law Project, 561 U.S. 1 (2010) (quoting Foti v. City
24   10
     The government does not put these cases and disputed evidence before the Court to
25 suggest that the Court should (or rightly could) determine ARIN’s possessory interests
26 in legacy IP blocks. The extent of ARIN’s interest in legacy or non-legacy IP blocks
   has no bearing on whether a jury could find that legacy IP addresses can confer
27 something of value or a valuable entitlement to an IP addresses’ registrant.
28                                                        -32-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1781 Page 33 of 45




 1 of Menlo Park, 146 F.3d 629, 638 (9th Cir. 1998)) (internal quotation marks omitted).
 2 Defendants argue that the wire fraud charges would punish them for the first reason, i.e.
 3 behavior they could not have known was illegal, because “the federal fraud statutes do
 4 not give fair notice that IP addresses constitute property.” ECF No. 169-1 at 14.
 5           The Supreme Court recognizes two ways in which Defendants can raise this
 6 argument regarding vagueness and fair notice: (1) a facial challenge to the statutory text
 7 itself, and (2) an as-applied challenges to the statute’s application to Defendants’
 8 conduct. For the first challenge, a statute is unconstitutionally vague on its face if it
 9 “fails to provide a person of ordinary intelligence fair notice of what is prohibited, or is
10 so standardless that it authorizes or encourages seriously discriminatory enforcement.”
11 Williams, 553 U.S. at 304 (citations omitted). For the second, a statute is
12 unconstitutionally vague as applied if it fails to place a defendant on notice that his
13 conduct is criminal. Purdy, 264 F.3d at 811. In this case, both challenges would fail.
14           A.       Defendants Do Not Allege a Facial Challenge
15           Defendants do not bring a facial challenge to Section 1343’s use of “property,”
16 nor could they. Courts “should uphold the challenge only if the enactment is
17 impermissibly vague in all of its applications.” Vill. of Hoffman Estates v. Flipside,
18 Hoffman Estates, Inc., 455 U.S. 489, 495 (1982). When a criminal statute does not
19 define a specific term, the courts “start with the assumption that the legislative purpose
20 is expressed by the ordinary meaning of the words used.” Russello v. United States, 464
21 U.S. 16, 21 (1983) (citations omitted). Applying these rules, the Supreme Court has
22 given “property” its “ordinary or natural meaning.” Pasquantino, 544 U.S. at 356; see
23 supra Section III. Rather than dispute this canon and try to argue that Section 1343’s
24 use of “property” is facially vague, Defendants instead argue the “indictment is void for
25 vagueness as applied” because IP addresses should not fall within the definition of
26 “property.” ECF No. 169-1 at 7, 12, 13.
27
28                                                        -33-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1782 Page 34 of 45




 1           B.       Defendants’ As-Applied Challenge to the Facts Is Premature
 2           This Court already held, and Defendants recognize, that an as-applied vagueness
 3 challenge is premature. ECF No. 169-1 at 7 n.2; ECF No. 154 at 14-15. “[V]agueness
 4 challenges to statutes which do not involve First Amendment freedoms must be
 5 examined in the light of the facts of the case at hand.” United States v. Harris, 705 F.3d
 6 929, 932 (9th Cir. 2013) (quoting United States v. Mazurie, 419 U.S. 544, 550 (1975));
 7 see also United States v. Rodriguez, 360 F.3d 949, 953 (9th Cir. 2004) (“Where, as here,
 8 a statute is challenged as unconstitutionally vague in a cause of action not involving the
 9 First Amendment, we do not consider whether the statute is unconstitutional on its face.
10 Rather, we must determine ‘whether the statute is impermissibly vague in the
11 circumstances of this case.’”) (citation omitted). The government presents its evidence
12 at trial. Any pretrial adjudication of an as-applied challenge is therefore premature.
13           C.     Defendant’s “As-Applied-to-the-Indictment” Challenge Is Legally and
14                  Factually Unsupported
15           Recognizing both that the Supreme Court has defined “property” for purposes of
16 the mail and wire fraud statutes and a facial challenge would thus fail, and that an as-
17 applied challenge to the facts is premature, Defendants propose a third way for the Court
18 to grant their motion: a “vagueness as-applied to the face of the indictment” challenge.
19 ECF No. 169-1 at 7 n.2. This argument is unsupported by the law and the facts.
20                    1.      The Law Does Not Recognize This Third Type of Challenge
21           None of the hundreds of Supreme Court and Circuit Court cases that have
22 considered the Due Process clause’s void-for-vagueness doctrine have ever recognized
23 this third and distinct challenge. Defendants rely instead on a single case in support of
24 their theory: United States v. Saathoff, 708 F. Supp. 2d 1020 (S.D. Cal. 2010). ECF No.
25 169-1 at 7 n.2, 27. Judge Benitez’s decision in Saathoff fails to support Defendants’
26 argument for three reasons. First, Judge Benitez did not presume to set forth a new type
27 of vagueness challenge in Saathoff. Given the depth and detail of the decision, Judge
28                                                        -34-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1783 Page 35 of 45




 1 Benitez would have expressly stated and explained why he was recognizing a novel due
 2 process challenge if that was, in fact, what he intended. Instead, Saathoff addressed a
 3 standard as-applied challenge that resolved whether the honest services fraud statute
 4 was “vague as applied to these defendants.” 708 F. Supp. 2d at 1035. Second, the record
 5 in Saathoff was unique because of parallel litigation that had already provided relevant
 6 factual records in California Supreme Court and Ninth Circuit opinions. See id. at 1026-
 7 28, 1033. Significantly, Saathoff did not contemplate the submission of pretrial
 8 evidence—much less an evidentiary hearing—that Defendants seek here. Third, Judge
 9 Benitez openly struggled with the concern that the honest services statute itself, 18
10 U.S.C. § 1346, unlike the wire fraud statute, was “a model of vagueness,” “relatively
11 unknown,” and “not commonly charged.” Id. at 1023, 1025. His reservations
12 foreshadowed Skilling v. United States, 561 U.S. 358, 409 (2010), which limited Section
13 1346’s statutory reach just months after the decision in Saathoff. No similar set of
14 parallel civil proceedings or statutory infirmity applies in this case.
15                    2.      The Indictment Properly Pleads Wire Fraud
16           The Court has denied and should continue to deny Defendants’ attack on the legal
17 sufficiency of the indictment. “[A]n indictment is sufficient if it, first, contains the
18 elements of the offense charged and fairly informs a defendant of the charge against
19 which he must defend, and, second, enables him to plead an acquittal or conviction in
20 bar of future prosecutions for the same offense.” Hamling v. United States, 418 U.S. 87,
21 117 (1974). “The test for sufficiency of the indictment is ‘not whether it could have
22 been framed in a more satisfactory manner, but whether it conforms to minimal
23 constitutional standards.’” United States v. Awad, 551 F.3d 930, 935 (9th Cir.2009)
24 (citations omitted); see also United States v. Inryco, Inc., 642 F.2d 290, 294 (9th
25 Cir.1981) (interpretation of the indictment cannot ignore the plain language and
26 inferences drawn therefrom). Applying this precedent to Defendants’ earlier motion to
27
28                                                        -35-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1784 Page 36 of 45




 1 dismiss the wire fraud counts, the Court ruled that the indictment properly alleged wire
 2 fraud. ECF No. 160 at 2, 13.
 3           Defendants nonetheless argue that the indictment fails to “detail the
 4 characteristics” proving wire fraud’s property element and thus fails to provide fair
 5 notice. ECF No. 169-1 at 27-28. The Court has already rejected this argument, having
 6 previously ruled that “the Government need not allege in the indictment its case theory
 7 or the evidence underlying the charges” to satisfy “the ‘fair notice’ requirement.” ECF
 8 No. 160 at 15 (quoting Holmes, 2020 WL 666563 at *6). Due process does not require
 9 that the indictment allege both the elements and the governments’ evidence of this
10 element. “The root of the vagueness doctrine is a rough idea of fairness.” Colten v.
11 Kentucky, 407 U.S. 104, 110 (1972). “It is not a principle designed to convert into a
12 constitutional dilemma the practical difficulties in drawing criminal statutes both
13 general enough to take into account a variety of human conduct and sufficiently specific
14 to provide fair warning that certain kinds of conduct are prohibited.” Id.
15           Here, the indictment both correctly alleges the elements of the offense and
16 provides notice of what conduct was prohibited, namely hijacking IP addresses. To this
17 end, the indictment identifies the specific property at issue: IP netblocks. ECF No. 1 ¶
18 9. The indictment also alleges facts showing that IP addresses represent something of
19 value to the Defendants: Defendants invested time and money searching for IP
20 addresses that appeared to be inactive; Defendants impersonated the rightful registrants
21 with the goal of obtaining use of the registrants’ IP addresses; and Defendants used IP
22 addresses to send at least thousands of commercial emails. Id. at ¶¶ 2, 5-7. Defendants’
23 attempt to find ambiguity between IP addresses and the right to use IP addresses is
24 unavailing. ECF No. 169-1 at 28-29. That Defendants fraudulently obtained the IP
25 addresses in order to exercise a fraudulently obtained property right—the right to use—
26 has no bearing on the property charged in the indictment, i.e. IP addresses.
27
28                                                        -36-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1785 Page 37 of 45




 1           While Defendants disagree that IP addresses constitute property, there is no
 2 indication that Defendants are unaware of the charges at issue or the “property” the
 3 United States is alleging. To the contrary, Defendants have filed two separate motions
 4 contesting that IP addresses are property, evidencing that the indictment “fairly
 5 inform[ed] [them] of the charge against which [they] must defend.” Hamling, 418 U.S.
 6 at 117. Defendants may disagree that IP addresses constitute property—a fact that can
 7 be litigated post-trial—but their motions confirm that they are fully aware of the charges
 8 against which they must defend. The indictment therefore provided detailed notice to
 9 Defendants of what conduct was at issue and why.
10                    3.      Defendants Knew IP Addresses Represented a “Valuable
11                            Entitlement” and “Something of Value”
12           A motion to dismiss an Indictment as vague should be denied where “[t]here is
13 no indication that [defendants] were not fully aware of the nature of the charges against
14 them.” United States v. Christopher, 700 F.2d 1253, 1257 (9th Cir. 1983); cf. Parker v.
15 Levy, 417 U.S. 733, 756 (1974) (precedent does not “suggest[] that one who has
16 received fair warning of the criminality of his own conduct from the statute in question
17 is nonetheless entitled to attack it because the language would not give similar fair
18 warning with respect to other conduct . . . .”).
19           Defendants’ own actions establish that they understood that IP addresses were a
20 “valuable entitlement” or “something of value.” An article circulated among
21 Defendants in June 2012 also shows that Defendants were aware of both ARIN’s
22 position on IP ownership and the debate over whether this position applied to pre-ARIN
23 legacy IP addresses. Defendants’ decision to acquire legacy IP addresses at a below-
24 market rate via suspicious contracts that omitted any mention of IP addresses, and to
25 use fictitious names and stolen identities to conceal and facilitate their use of these IP
26 addresses indicates they knew their behavior was prohibited. They therefore cannot
27 claim the statute was vague as applied to them.
28                                                        -37-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1786 Page 38 of 45




 1           The government will present evidence at trial showing that Defendants
 2 understood that IP addresses represented “something of value” or a “valuable
 3 entitlement” during the commission of their offense. For example, in January 2011,
 4 Pacas received an email from his boss addressed to Daniel Dye (charged elsewhere),
 5 asking Dye for specifics regarding “some IP space you are looking to sell.”
 6 ADCONION-GJ-EXS-00133 to 135. In response, Dye sent information from ARIN’s
 7 website for four netblocks (including those for Sierra Semiconducor and EDUCOM,
 8 discussed below) that included information showing the netblocks were registered in
 9 the early 1990s, pre-ARIN. Id. Dye’s email quoted a sales price of $125,000 per
10 netblock and noted, “You would be purchasing the full block, domain name, etc. It is
11 not a lease.” Id. A subsequent reply stated, “Pete [Pacas] would like to discuss the IP
12 space opportunity with you.” Id.
13           A paid invoice shows that Defendants’ employer wired Dye’s employer $125,000
14 on March 2, 2011 for the netblock assigned to Open Business Systems (charged in
15 Count 9, ECF No. 1 ¶ 9 (hereafter the “OBS netblock”)). ADCONION-GJ-EXS-00380.
16 The sales agreement, however, identified it as a “domain sale.” ADCONION-
17 GETADS-012-GA-PC-00008. On March 7, 2011, Dye emailed Pacas the domain name,
18 password and email address he would need to control the OBS netblock. ADCONION-
19 GJ-EXS-00382. That same day and again on March 15, 2011, defendant Qayyum
20 emailed coconspirator Vincent Tarney (charged elsewhere) information for the OBS
21 netblock that included false names for the personal point of contact, false telephone
22 numbers, and physical addresses that resolved to a mail forwarding service rather than
23 Defendants’ actual business address. ADCONION-GJ-EXS-00284 to 285, 810 to 812.
24 Qayyum copied Pacas and Bychak on both emails to Tarney. Id. On March 16, 2011,
25 Qayyum emailed Tarney and copied Pacas, asking “if we should allow more time before
26 we can start mailing, we are too excited to wait !” ADCONION-GJ-EXS-00286.
27 Emails sent to Bychak in January 2014 indicate that Defendants’ employer was still
28                                                        -38-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1787 Page 39 of 45




 1 using the OBS netblock to send commercial email almost three years later and that in
 2 early 2014 they used the netblock to send approximately 2.6 million commercial emails.
 3 ADCONION-GJ-EXS-00768 to 69.
 4           In June 2012, Dye, Bychak and others exchanged emails discussing Pre-ARIN
 5 netblocks that Dye’s company was offering for $55,000 each, including a block
 6 registered to Sierra Semiconductor (charged in count 6, ECF No. 1 ¶ 9 (hereafter the
 7 “Sierra Semi netblock”)). AMOBEE1207870 to 72. In the email exchange, Defendants’
 8 coworker noted, “We always need new [IP addresses]. I have ccd Jake [Bychak] on this
 9 email. Jake [Bychak] runs our ops team and can take it from here.” Id. Bychak
10 forwarded the email to Manoogian and Qayyum along with a link to an article about
11 legacy IP addresses, noting that it had “interesting info on Pre–Arin [sic] space” and
12 that he was “going to do more investigation into this as well.” AMOBEE1207868 to 70;
13 Ex. F,        Lindsey,        ComputerWorld,           Protect   Your   Pre-1997   IP   Address,
14 https://www.computerworld.com/article/2514777/protect-your-pre-1997-ip-
15 address.html. The article, written in December 2010 by Defendants’ expert witness,
16 Marc Lindsey, discussed the history of pre-ARIN netblocks and summarized the pros
17 and cons of registering legacy netblocks with ARIN via a Legacy RSA. The article
18 cautioned legacy registrants that, “waiving the legal right to assert ownership interests
19 in their IP addresses could have significant economic consequences for legacy address
20 holders if future judicial decisions hold that assigned IP addresses are, indeed,
21 property.” Ex. F at 3.
22           In response, Qayyum replied to Bychak, “Price seems very attractive but there
23 can be other risks associated. Let me know if I can help!” Id. Despite these risks, on
24 August 14, 2012, Bychak told Dye they wanted the Sierra Semi netblock and told him
25 to “[s]end over the documentation and we’ll get everything started.”
26 AMOBEE1284099. After DYE sent Defendants the contract, Bychak asked Manoogian
27 to review it. AMOBEE1284097. The contract was for a domain name, sierrasemi.com,
28                                                        -39-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1788 Page 40 of 45




 1 and did not mention IP addresses. GETADS-025-00018, 0004, 0008, 0009, 00028. On
 2 August 17, 2012, Defendants’ company wired $55,000 to Dye’s company for the
 3 netblock. ADCONION-GJ-EXS-00389. A November 2013 email received by Bychak
 4 shows Defendants’ employer used the Sierra Semi netblock to send over 8 million
 5 commercial emails. ADCONION-GJ-EXS-00671. An email sent by Manoogian shows
 6 that Defendants’ employer continued to use the Sierra Semi netblock to send
 7 commercial email into 2014. ADCONION-GJ-EXS-00269.
 8           In February 2013, Defendants purchased a third netblock from Dye’s company
 9 (the “EDUCOM” netblock). The contract, which Bychak signed, agreed to pay $55,000
10 for the domain name sura.net and made no mention of IP addresses. ADCONION-
11 GETADS-025-00001 and 4. Contemporaneous emails, however, show the agreement
12 was for use of the IP address range 163.253.0.0/16 registered to EDUCOM.
13 ADCONION-GJ-EXS-00374, 433 to 440. The true registrant for this netblock range
14 had listed the point of contact as J.B.H. at an email address assigned to the domain
15 sura.net. Id. On February 11, 2013, Qayyum emailed Manoogian a LOA for the
16 EDUCOM netblock with the instructions “Please print and sign!” ADCONION-GJ-
17 EXS-00443 to 444. Attached for Manoogian to sign was an LOA with J.B.H.’s name
18 and her sura.net email address. Id. That same day, Manoogian received an email
19 containing a copy of the signed LOA sent using J.B.H.’s name from her sura.net email
20 using the domain name Defendants had purchased from Dye. ADCONION-GJ-EXS-
21 00445 to 446. The email falsely purported to be from J.B.H. Id. On February 21, 2013,
22 Qayyum emailed Manoogian and Bychak the password for the J.B.H. sura.net email
23 account. ADCONION-GJ-EXS-00820. On January 23, 2014, Manoogian sent an email
24 to a group that included Bychak and Qayyum letting them know the EDUCOM netblock
25 had been blocked and flagged as a “Hijacked IP block,” but telling them “[w]e can
26 continue use for now.” ADCONION-GJ-EXS-00824 to 25. In March 2014, Bychak
27 emailed Manoogian and their boss a spreadsheet showing that they had made over
28                                                        -40-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1789 Page 41 of 45




 1 $50,000 that month using the netblocks acquired from Dye. ADCONION-GJ-EXS-
 2 00050.
 3           While these facts are a fraction of the evidence the government will introduce at
 4 trial, they illustrate both why an as-applied challenge is premature and why there is at
 5 least a colorable dispute over whether Defendants knew or could have known that IP
 6 addresses represented a “valuable entitlement” or “something of value” for purposes of
 7 the wire fraud charges. These emails show that Defendants believed the ability to
 8 control legacy IP addresses was worth thousands of dollars and that they knew IP
 9 addresses had value, insofar as they enabled them to make money sending millions of
10 commercial email messages. Even assuming that Carpenter had not rejected the
11 argument that property for purposes of § 1343 must be subject to ownership, 484 U.S.
12 at 26, Qayyum sent an email in April 2011 stating, “We [] own the IPs” assigned to the
13 OBS netblocks. ADCONION-GJ-EXS-00290. Similarly, on July 29, 2013, Bychak
14 emailed Defendants’ boss regarding the netblocks purchased from Dye, which are at
15 the heart of the indictment, telling her “we own them now” and they “can be used over
16 and over again to generate revenue… [T]hese are some of the cheapest IPs around. A
17 class B from [Dye’s company] has a 1 time $50K payment, whereas most other
18 [comparable netblocks] we purchase on a [month-to-month] contract and are around
19 $65-85k.” ADCONION-GJ-EXS-00888. Defendants’ own statements unambiguously
20 demonstrate that they understood that IP addresses represented something of value, and
21 therefore demonstrate that their as-applied vagueness challenge is premature and their
22 factual assertions are subject to reasonable dispute.
23       D.      Defendants’ Fair Notice Argument Lacks Merit
24           Defendants state they are making two separate Constitutional arguments: void-
25 for-vagueness under the Fifth Amendment and “fair notice” under the Sixth
26 Amendment. ECF No. 169-1 at 1. The distinction between these two arguments
27 collapses upon inspection of the case Defendants rely on, United States v. Lanier, 520
28                                                        -41-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1790 Page 42 of 45




 1 U.S. 259 (1997). Defendants also cite to Dowling in support of their argument that
 2 Defendants could not have reasonably known their conduct was illegal. For the
 3 following reasons, both lines of argument fail to support a separate fair notice challenge.
 4                    1. No Separate Fair Notice Requirement Justifies Dismissal
 5           Defendants do not explain how the fair notice doctrine is distinguishable from
 6 the void-for-vagueness doctrine and their argument often blends the two. The Supreme
 7 Court case they appear to rely on for this distinction, United States v. Lanier, involved
 8 the prosecution of a Chancery Court Judge for sexually assaulting women in violation
 9 of 18 U.S.C. § 242. Section 242 criminalizes depriving a victim of “any rights,
10 privileges, or immunities secured or protected by the Constitution or laws of the United
11 States . . . .” Prior to trial, the defendant moved to dismiss the indictment on the ground
12 that § 242 was void for vagueness. 520 U.S. at 262. On appeal, an en banc Sixth Circuit
13 panel held the statute was ambiguous, in part, because it failed to identify which
14 criminal statutes were included “within its coverage” and no prior decision involving
15 § 242 had expressly held it covered the conduct at issue. Id. at 263.
16           After granting certiori “to review the standard for determining whether particular
17 conduct falls within the range of criminal liability under § 242,” the Supreme Court
18 reversed. Id. at 263-64. In considering the statute, the Supreme Court pointed out that
19 the particular issue with § 242 was that, “in lieu of describing the specific conduct it
20 forbids,” its “general terms incorporate constitutional law by reference.” Id. at 265. As
21 a result of the delegation, the statute failed to “delineate the range of forbidden conduct
22 with particularity.” Id. The Supreme Court then turned to “the fair warning
23 requirement,” which included but was not limited to “the vagueness doctrine.” Id. at
24 266. This requirement also included a “junior version of the vagueness doctrine,” the
25 canon of strict construction, as well as a prohibition on “novel construction of a criminal
26 statute.” Id. The Supreme Court noted, however, that the courts do not impose this
27 tripartite “fair notice requirement” “when the accused is charged with violating a ‘right
28                                                        -42-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1791 Page 43 of 45




 1 which has been made specific [] by the express terms of the Constitution or laws of the
 2 United States. . . .’” Id. at 267 (citations omitted).
 3           Here, the wire fraud charges do not incorporate by reference any other law or
 4 constitutional provision. The “fair notice requirement” described in Lanier therefore
 5 does not apply, and the issue before the Court is only whether the statute is void for
 6 vagueness on its face or as applied. Nonetheless, Defendants argue that the indictment
 7 violates fair notice because property for purposes of the wire and mail fraud statutes
 8 must have “long been recognized as property,” irrespective of what Defendants knew
 9 and believed. ECF No. 169-1 at 15, 20. This argument misstates the law. Lanier rejected
10 the Sixth Circuit’s requirement that a prior decision have specifically applied § 242 to
11 the criminal conduct at issue. 520 U.S. at 263-64. As discussed above, the Ninth Circuit
12 has also directly rejected the argument that a property interest must be “traditionally
13 recognized” to satisfy § 1343. Ali, 620 F.3d at 1068. Similarly, principles of statutory
14 construction require the Court to give words their plain and ordinary meaning, Leocal,
15 543 U.S. at 9, which is why a long-standing statute like wire fraud can keep pace with
16 an evolving society. Consequently, even as early as 1978, the wire fraud statute’s
17 property element included software systems. Seidlitz, 589 F.2d at 160 (“there was
18 sufficient evidence from which the jury could find that the WYLBUR [software] system
19 was ‘property’” under Section 1343); see also United States v. Wang, 898 F. Supp. 758,
20 760–61 (D. Colo. 1995) (“copyrighted computer program containing confidential
21 source code” was property under Section 1343); United States v. Riggs, 739 F.Supp.
22 414, 418-19 (N.D. Ill. 1990) (“computer text file” containing Bell South’s E911 data
23 was property under Section 1343).
24           More contemporaneously, wire fraud’s property element also applies to software
25 applications, or “apps,” as well as cryptocurrencies like Bitcoin. See, e.g., United States
26 v. Sams, 769 Fed. Appx. 769 (11th Cir. 2019) (social media app); United States v.
27 Lebedev, 932 F.3d 40 (2d Cir. 2019) (Bitcoin); United States v. Kim, 2018 WL 3599019
28                                                        -43-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1792 Page 44 of 45




 1 (N.D. Ill. 2018) (cryptocurrencies Bitcoin and Litecoin). Defendants’ circular argument
 2 that wire fraud’s property element can only cover IP addresses if it previously applied
 3 to IP addresses in an earlier wire fraud case therefore fails as a matter of law and logic.
 4 For the foregoing reasons, their fair notice challenge to the indictment’s wire fraud
 5 counts should be denied.
 6                    2.      Defendant’s Reliance on Dowling Is Unwarranted
 7           In both their current and prior briefing on wire fraud’s “property” element,
 8 Defendants rely heavily on the Supreme Court’s decision in Dowling. Dowling,
 9 however, did not define “property” for purposes of 1343 and does not apply to this case
10 or justify dismissal. Dowling considered The National Stolen Property Act, 18 U.S.C.
11 § 2314, and did not consider “property” for purposes of §§ 1343 or 1341. 473 U.S. at
12 208, 213, 226 (“We granted certiorari to resolve an apparent conflict among the Circuits
13 concerning the application of [§ 2314] to interstate shipments of bootleg and pirated
14 sound recordings and motion pictures whose unauthorized distribution infringed valid
15 copyrights.”) The issue before the Dowling Court was whether copyright fell within
16 § 2314’s prosecution for “goods, wares, [or] merchandise” that were “stolen, converted,
17 or taken by fraud.” Id. at 216. Dowling considered the implications of the government’s
18 theory of whether bootlegged goods were subject to § 2314 “in the field of copyright
19 and in kindred fields of intellectual property law,” and in no way considered what
20 constituted property for purposes of the mail and wire fraud statutes. Id. at 226; see
21 Wang, 898 F. Supp. at 760–61 (recognizing that Dowling does not control wire fraud’s
22 definition of property and finding that a “copyrighted computer program containing
23 confidential source code” was, in fact, “property” under § 1343); see also H.R. Rep.
24 105-339, 3 (Congress enacted the “No Electronic Theft (NET) Act” in 1997 to “reverse
25 the practical consequences of [a district court decision] which held, inter alia, that
26 electronic piracy of copyrighted works may not be prosecuted under the federal wire
27 fraud statute”).
28                                                        -44-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
     Case 3:18-cr-04683-GPC Document 176 Filed 06/08/20 PageID.1793 Page 45 of 45




 1           While the government still believes that Kremen is more persuasive than Dowling
 2 for why IP addresses represent a “valuable entitlement” and “something of value,” the
 3 bottom line is that the Supreme Court has defined “property” for purposes of the wire
 4 and mail fraud statutes. This definition, unlike either Kremen or Dowling, governs any
 5 adjudication of whether IP addresses are property under § 1343. This definition also
 6 forestalls any pretrial void-for-vagueness challenge involving wire fraud’s property
 7 element and serves as the template for the jury instruction the Court will likely give
 8 regarding this element. Because the law in this regard is settled and the facts are for the
 9 jury to decide, Defendants’ constitutional challenges to the wire fraud charges should
10 be denied.
11 VI.       CONCLUSION
12           For the reasons outlined above, the Court should not grant Defendants’ motion
13 to dismiss, take judicial notice of their proffered evidence, or hold a substantive pre-
14 trial hearing on whether IP addresses represent a “valuable entitlement” or “something
15 of value” and thereby constitute property for purposes of the wire fraud statute. Rather,
16 the prudent and lawful course of action is to consider any such argument via a Rule 29
17 motion after the government has had the opportunity to present its own evidence.
18
19 DATED: June 8, 2020                                       Respectfully Submitted,
20
                                                             ROBERT S. BREWER, JR.
21                                                           United States Attorney
22
                                                             ________________________
23                                                           SABRINA L. FEVE
24                                                           Assistant United States Attorney
25
26
27
28                                                        -45-
     Gov. Opp. to Defs.’ Mot. to Dismiss the Wire Fraud
     Counts under Void-for-Vagueness & Fair Notice
